DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 12/2/21 is acknowledged. The Office action on the elected claims 1-16 follows.

Claim Objections

Claim 1 is objected to because in the last two lines the claim recites a cumbersome ungrammatical clause: “and the second plurality of cooling fins, which is attached to the first movable support”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations: “a second heat pipe” (l. 5) without positively setting forth a “first heat pipe”. This produces ambiguity and indefiniteness. Further, the claim recites the limitation “a heat exchanger” (l. 5) without actually positively setting forth the component. The claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between said “heat exchanger” and the remaining claimed structure of the apparatus.
 The remaining dependent claims 14-16 have been also rejected, since they inherit all of the aforementioned problems of claim 13 and fail to provide any additional clarity. Appropriate corrections are required. Applicant’s cooperation is hereby requested in correcting of any remaining problems of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-9, and 13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,327, 576 to Lee et al. (Lee).
Regarding claims 1 and 4, Lee discloses an apparatus (Fig. 1-4), comprising: at least one heat pipe (30) that is adapted to be thermally coupled to an integrated circuit (42) and has an evaporator portion (32) and a first condenser portion (34), wherein the first condenser portion extends away from the evaporator portion (Fig. 2); a first plurality of cooling fins ((220) or (120)) that is attached to the first condenser portion; wherein at least one fin included in the first plurality of cooling fins extends along a first planar direction (see annotated Fig. 4 below); a first movable support ((12) or (22)) that is thermally coupled to the first condenser portion and is configured to move a second plurality of cooling fins relative to the first plurality of cooling fins (Fig. 4, 5) in a direction along a first axis perpendicular to the first planar direction (see annotated Fig. 4 below)1; and the second plurality of cooling fins ((220) or (120)), which is attached to the first movable support ((12) or (22)), wherein the first movable support ((12) or (22)) is configured to simultaneously move each cooling fin in the second plurality of cooling fins ((220) or (120)) from a respective first position to a respective second position (Fig. 4, 5).
                                                                                                        

    PNG
    media_image1.png
    500
    454
    media_image1.png
    Greyscale

	Regarding claims 7-9, Lee discloses an actuator configured to move the first movable support ((12) or (22)) to a set position relative to the first condenser portion (34) (Fig. 4 an 5, wherein the actuator is inherently present and can be moved based on the temperature of the integrated circuit (e.g.,, by an assembler, user, etc.) in order to accomplish the movement as depicted on Fig. 4 and 5).
Regarding claim 13, as best understood, Lee discloses a third plurality of cooling fins ((140) or (240)); and a second movable support ((10) or (20)) that is mechanically coupled to the third plurality of cooling fins and thermally coupled to a second condenser portion ((32) or (34)) of a second heat pipe (30) of a heat exchanger and is configured to move the third plurality of cooling fins relative to the first plurality of cooling fins ((220) or (120)), (Fig. 2-5).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6, are rejected under 35 U.S.C. 103 as obvious over Lee.
Regarding claims 5 and 6, Lee discloses that the cooling fins in the first plurality of cooling fins has a first shape, the cooling fins in the second plurality of cooling fins has a second shape, and the first shape is different and has a larger surface area than the second shape (see annotated Fig. 4 below).

    PNG
    media_image2.png
    419
    446
    media_image2.png
    Greyscale

each cooling fin of the first and second pluralities of cooling fins have different shapes.
Providing various shapes/sizes and numbers of cooling fins in order to achieve desired heat dissipation has been a well-known and widely used approach in the cooling arts before the effective filing date of the claimed invention.  Therefore, it would have been obvious to a person of the ordinary skill in the cooling arts before the effective filing date of the claimed invention to have provided each cooling fins of the first and second pluralities of cooling fins in Lee with different shapes and sizes, as claimed, in order to achieve desired heat dissipation and overall cooling efficiency, since the rational that a particular shape is a design choice may be found in legal precedent. See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). Also, it has been held that mere duplication of the essential working parts of a device (i.e., of the fins) involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Allowable Subject Matter

Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to obviation of the objections as explained above.
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and subject to obviation of the objections as explained above.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 10, the limitations of the claim in combination with all of the limitations of claims 1, 7, and 9, are believed to render said claim 10 allowable over the prior art of record taken alone or in combination;
Regarding claims 11 and 12, the limitations of claim 11 in combination with all of the limitations of claim 1, are believed to render said claim 11 and depended claim 12 allowable over the prior art of record taken alone or in combination; and,
Regarding claims 14-16, the limitations of claim 14 in combination with all of the limitations of claims 1 and 13, are believed to render said claim 14 and depended claims 15-16 allowable over the prior art of record taken alone or in combination.

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. Regarding the Lee reference the gist of the Applicant’s arguments is that allegedly, “in Lee, one panel of cooling fins is rotated relative to another panel of cooling fins along a rotational axis. Notably, the one panel is not moved along an axis that is perpendicular to the plane of the cooling fins of the other panel, as the amended claim language now expressly recites”. 
not rotate relative to each other, but move in a curvilinear translational (translatory) way relative to each other (Fig. 4 and 5). Accordingly, contrary to the Applicant’s position, at least one component (vector) of the aforementioned curvilinear translational (translatory) motion is along the axis that is perpendicular to the plane of the cooling fins of the other panel, as the amended claim language now expressly recites (see body of the rejection above).
The remaining arguments are moot in view of the new grounds of rejection.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: the first and second pluralities of the cooling fins move in a curvilinear translational (translatory) way relative to each other (Fig. 4 and 5). Accordingly, at least one component (vector) of the aforementioned curvilinear translational (translatory) motion is along an axis that is perpendicular to the plane of the cooling fins of the other panel as shown on the annotated Fig. 4 above.